
	

114 HR 3973 IH: AFFIRM Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3973
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Kind (for himself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To reform the Federal Crop Insurance Act and reduce Federal spending on crop insurance.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Assisting Family Farmers through Insurance Reform Measures Act or the AFFIRM Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Adjusted gross income and per person limitations on share of insurance premiums paid by
			 Corporation.
					Sec. 3. Cap on overall rate of return for crop insurance providers.
					Sec. 4. Cap on reimbursements for administrative and operating expenses of crop insurance
			 providers.
					Sec. 5. Renegotiation of Standard Reinsurance Agreement.
					Sec. 6. Prohibition on premium subsidy for harvest price policies.
					Sec. 7. Crop insurance premium subsidies disclosure in the public interest.
				
 2.Adjusted gross income and per person limitations on share of insurance premiums paid by CorporationSection 508(e)(1) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(1)) is amended— (1)by striking For the purpose and inserting the following:
				
 (A)Payment authorityFor the purpose; and (2)by adding at the end the following new subparagraphs:
				
 (B)Adjusted gross income limitationThe Corporation shall not pay a part of the premium for additional coverage for any person or legal entity that has an average adjusted gross income (as defined in section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a)) in excess of $250,000.
 (C)Per person limitationThe Corporation shall not pay more than $40,000 per reinsurance year to any person or legal entity for premiums under this section..
 3.Cap on overall rate of return for crop insurance providersSection 508(k)(3) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(3)) is amended— (1)by designating paragraph (3) as subparagraph (A) (and adjusting the margin two ems to the right);
 (2)by inserting before subparagraph (A) (as so designated) the following:  (3)Risk; and (3)by adding at the end the following new subparagraph:
				
 (B)Cap on overall rate of returnThe target rate of return for all the companies combined for the 2015 and subsequent reinsurance years shall be 8.9 percent of retained premium..
 4.Cap on reimbursements for administrative and operating expenses of crop insurance providersSection 508(k)(4) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(4)) is amended by adding at the end the following new subparagraph:
			
 (G)Additional cap on reimbursementsNotwithstanding subparagraphs (A) through (F), total reimbursements for administrative and operating costs for the 2015 insurance year for all types of policies and plans of insurance shall not exceed $900,000,000. For each subsequent insurance year, the dollar amount in effect pursuant to the preceding sentence shall be increased by the same inflation factor as established for the administrative and operating costs cap in the 2011 Standard Reinsurance Agreement..
 5.Renegotiation of Standard Reinsurance AgreementSection 508(k)(8) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(8)) is amended by striking subparagraph (F).
 6.Prohibition on premium subsidy for harvest price policiesSection 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended by adding at the end the following:
			
 (9)Prohibition on premium subsidy for harvest price policiesNotwithstanding any other provision of law and beginning with the 2016 reinsurance year, the Corporation may not pay any amount of premium subsidy in the case of a policy or plan of insurance that is based on the actual market price of an agricultural commodity at the time of harvest..
 7.Crop insurance premium subsidies disclosure in the public interestSection 502(c)(2) of the Federal Crop Insurance Act (7 U.S.C. 1502(c)(2)) is amended— (1)by redesignating subparagraphs (A) and (B) as subparagraphs (C) and (D) respectively; and
 (2)by inserting before subparagraph (C) (as so redesignated) the following:  (A)Disclosure in the public interestNotwithstanding paragraph (1) or any other provision of law, except as provided in subparagraph (B), the Secretary shall on an annual basis make available to the public—
						(i)
 (I)the name of each individual or entity who obtained a federally subsidized crop insurance, livestock, or forage policy or plan of insurance during the previous fiscal year;
 (II)the amount of premium subsidy received by the individual or entity from the Corporation; and (III)the amount of any Federal portion of indemnities paid in the event of a loss during that fiscal year for each policy associated with that individual or entity; and
 (ii)for each private insurance provider, by name— (I)the underwriting gains earned through participation in the federally subsidized crop insurance program; and
 (II)the amount paid under this subtitle for— (aa)administrative and operating expenses;
 (bb)any Federal portion of indemnities and reinsurance; and (cc)any other purpose.
 (B)LimitationThe Secretary shall not disclose information pertaining to individuals and entities covered by a catastrophic risk protection plan offered under section 508(b)..
			
